DETAILED ACTION

Claims 1-20 are presented for examination

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 contain the undefined abbreviation and/or acronym CBRS. Abbreviations/acronyms must be defined at  least once in the claims. Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US Patent Application No. 20190090309) (Hereinafter Wong) in view Pazhyannur et al. (US Patent Application No. US 20210112411 A1) (Hereinafter Pazhyannur).

As per claims 1, 6, and 15,   Wong discloses a computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations (para 15), a method comprising , and a system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising 
detecting, at a device (121 fig 4, para 85), a connection with a user device via a non-CBRS communication band (para 85,  In one embodiment, this is achieved with a dual SIM assigned to the mobile communication device 121. A first SIM supports use of the wireless network 191), 
authenticating the user device to communicate with the device (fig 4, para 86, while using other network credentials (e.g., certificate or user-name/password based authentication) to use wireless network 191 such as a CBRS based data only LTE network).
Wong does not specifically discloses receiving a request for a CBRS certificate, wherein the request for the CBRS certificate is signed by the user device using a private key, 
determining, based on the private key, if the user device is in possession of an authorized private key,
 in response to a determination that the user device is in possession of the authorized private key, obtaining, from a CBRS certificate hosting server, the CBRS certificate, and 
providing, to the user device, the CBRS certificate.
Pazhyannur discloses receiving a request for a CBRS certificate, wherein the request for the CBRS certificate is signed by the user device using a private key (para 62, UE uses the private key to sign the request and/or identifying information ), 
determining, based on the private key, if the user device is in possession of an authorized private key (para 62, UE uses the private key to sign the request and/or identifying information, para 79, the access server  can receive the CSR and validate the UE ),
 in response to a determination that the user device is in possession of the authorized private key (para 79, the access server  can receive the CSR and validate the UE ), obtaining, from a CBRS (para 32) certificate hosting server, the CBRS certificate (para 80, he access server  can generate and send the signed certificate based on the validation of the UE), and 
providing, to the user device, the CBRS certificate (para 80, the access server  can generate and send the signed certificate based on the validation of the UE). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong and Pazhyannur. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

As per claim 2,   claim is rejected for the same reasons and motivation, as claim1, above. In addition, Pazhyannur discloses  wherein obtaining the CBRS certificate comprises passing an application programming interface call to the CBRS certificate hosting server to request the CBRS certificate from the CBRS certificate hosting server (fig 2, para 54 , the access server  can issue digital certificate).

As per claim 3,  claim is rejected for the same reasons and motivation, as claim1, above. In addition, Wong discloses  wherein the application programming interface call comprises a representational state transfer application programming interface call (para 14, State information associated with the original communications over the first wireless network (before the inbound or outbound call) can be saved such that the user is able to reuse the application where they left off prior to the call).

As per claim 4,  claim is rejected for the same reasons and motivation,  as claim1, above. In addition, Wong discloses  wherein the non-CBRS communication band comprises a long term evolution communication band that is not long term evolution band forty-eight (fig 4, para 90, LTE interface), and wherein the CBRS communication band comprises the long term evolution band forty-eight (para 89, interface between LTE and CBRS).

As per claim 5,  claim is rejected for the same reasons and motivation, as claim1, above. In addition, Pazhyannur discloses  wherein authenticating the user device comprises challenging the user device for a login and password that were stored in a secure memory of the user device by a device manufacturer, and wherein the user device is configured to store the CBRS certificate in the secure memory of the user device (para 68, SIM credential (e.g., a SIM identifier, a digital certificate, a signature, a public key, etc.), a token, a password, and/or any other authentication credential).

As per claim 7,  claim is rejected for the same reasons and motivation, as claim1, above. In addition, Pazhyannur discloses  wherein determining that the user device is in possession of the private key comprises determining if a copy of the private key stored by the device matches the private key used to sign the request for the CBRS certificate (para 62, 65, use the private key to sign the CSR) .

As per claim 8,  claim is rejected for the same reasons and motivation, as claims 6 and 2, above.

As per claim 9,  claim is rejected for the same reasons and motivation, as claims 6 and 3, above.

As per claim 10,  claim is rejected for the same reasons and motivation, as claims 6 and 4, above.

As per claim 11,  claim is rejected for the same reasons and motivation, as claims 6 and 4, above.

As per claim 12,  claim is rejected for the same reasons and motivation, as claims 6 and 5, above.

As per claim 13,  claim is rejected for the same reasons and motivation, as claims 6 and 5, above.

As per claim 14,  claim is rejected for the same reasons and motivation, as claim 6, above. In addition,  Pazhyannur discloses  wherein the user device is configured to execute a CBRS application in a trusted execution environment to sign the request for the CBRS certificate (para 80, the access server  can generate and send the signed certificate based on the validation of the UE).


As per claim  16, claim is rejected for the same reasons and motivations as claims 15 and 7, above.

As per claim  17, claim is rejected for the same reasons and motivations as claims 15, 2, and 3, above.

As per claim  18, claim is rejected for the same reasons and motivations as claims 15 and 4, above.

As per claim  19, claim is rejected for the same reasons and motivations as claims 15, and 5, above.

As per claim 20, claim is rejected for the same reasons and motivations as claims 15, and 14, above.




Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493